Name: 84/144/EEC: Council Decision of 5 March 1984 relating to the conclusion of the Agreement in the form of an exchange of letters amending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese
 Type: Decision
 Subject Matter: Europe;  trade policy;  processed agricultural produce;  European construction
 Date Published: 1984-03-15

 Avis juridique important|31984D014484/144/EEC: Council Decision of 5 March 1984 relating to the conclusion of the Agreement in the form of an exchange of letters amending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese Official Journal L 072 , 15/03/1984 P. 0029 Spanish special edition: Chapter 03 Volume 30 P. 0017 Portuguese special edition Chapter 03 Volume 30 P. 0017 *****COUNCIL DECISION of 5 March 1984 relating to the conclusion of the Agreement in the form of an exchange of letters amending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese (84/144/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese, Having regard to the recommendation from the Commission, Whereas it was considered desirable to amend some of the provisions of the abovementioned Arrangement in order to bring it more closely into line with actual market requirements; Whereas the Commission initiated consultations with Austria on this subject and an agreement, satisfactory to that country, was reached; whereas, therefore, that Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters amending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 5 March 1984. For the Council The President M. ROCARD